


EXHIBIT 10(dd)
 
BancorpSouth, Inc.
Change in Control Agreement


This Agreement ("Agreement") is entered into on November 27, 2012 by and among
BancorpSouth, Inc., a Mississippi corporation (the “Company”), BancorpSouth
Bank, a Mississippi-chartered bank (the “Bank”), and James D. Rollins III
("Executive"). The Company and the Bank are collectively referred to herein as
“BancorpSouth.”


W I T N E S S E T H:


Whereas, Executive is employed as the Chief Executive Officer of BancorpSouth
under the terms of an agreement of employment between Executive, the Company and
the Bank, dated November 27, 2012 (the “Employment Agreement”);


Whereas, the parties contemplate that Executive will provide services to
BancorpSouth under the terms of the Employment Agreement for a term of three
years, subject to extension by mutual agreement, and may continue employment
with BancorpSouth following the expiration of the term of the Employment
Agreement; and


Whereas, in the event that the parties mutually agree to continue Executive’s
employment with BancorpSouth following the expiration of the Employment
Agreement, the parties desire to provide for continuation of certain covenants
and certain rights to Executive in the event of a change in control of the
Company that results in Executive’s termination of employment;


Now, Therefore, based upon the premises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows, such terms to be effective without
further action of the parties upon the expiration of the term of the Employment
Agreement, provided that Executive continues to be employed following such
expiration (the “Effective Date”):


ARTICLE I. DEFINITIONS


Terms used in this Agreement that are defined are indicated by initial
capitalization of the term. References to an “Article” or a "Section" mean an
article or a section of this Agreement. In addition to those terms that are
specifically defined herein, the following terms are defined for purposes
hereof:


“Affiliate.” Affiliate means the Bank and any entity that is a parent or
subsidiary organization of the Company or the Bank.


“Cause.” A termination of Executive’s employment for Cause means a termination
of employment on account of any of the incidents described below. Termination
for Cause is further conditioned on the Company or Affiliate, as appropriate,
providing written notice to Executive of its intent to terminate within 90 days
of the date that the Cause event has occurred or is initiated and the Executive
does not materially cure such condition within thirty (30) days after receiving
such notice.


 
(1)
Executive has engaged in an act of misconduct or dishonesty that is injurious to
the Company or an Affiliate;



 
(2)
Executive has engaged in an act of fraud, embezzlement, theft, or any other
crime of moral turpitude (without necessity of formal criminal proceedings being
initiated);



 
(3)
Executive has willfully violated a material Company policy or procedure;



 
(4)
Executive has been suspended and/or temporarily prohibited from participating in
the conduct of the Company’s or an Affiliate’s affairs by a notice served under
section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§§1818(e)(3) and (g)(1)) or other law or regulation; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
(5)
Executive has breached the restrictive covenants in Sections 3.1 or 3.2.



The existence of Cause shall be determined in good faith by the Board of
Directors of the Company or the Compensation Committee. The Company shall have
sole discretion in making its determination that an event constituting Cause has
occurred; provided, however, that such determination must be made in a
reasonable and good faith manner.


"Change in Control" means a transaction or circumstance in which any of the
following have occurred:


 
(1)
the merger, acquisition or consolidation of the Company or the Bank with any
corporation in which such corporation immediately after such merger, acquisition
or consolidation owns more than 50% of the voting securities (defined as any
securities which vote generally in the election of its directors) of the Company
or the Bank, as applicable, outstanding immediately prior thereto or more than
50% of the Company’s or the Bank’s, as applicable, total fair market value
immediately prior thereto;

 
 
(2)
the date that any person, or persons acting as a group, as described in Treas.
Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or a
corporation controlling the Company or owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing more than 30% of the
total voting power represented by the Company's then outstanding voting
securities (as defined above);

 
 
(3)
the date that a majority of the members of the Board of Directors of the Company
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of the Company before the date of the appointment or election; or

 
 
(4)
the date that any Person acquires (or has acquired within the 12-month period
ending on such date) assets from the Company that have a gross fair market value
equal to 40% or more of the fair market value of the Company’s total assets;
provided, however, that any of the following acquisitions will be excluded from
such calculation:

 
 
(i)
an acquisition by a shareholder of the Company (immediately before the
acquisition) in exchange for or with respect to its stock;

 
 
(ii)
an acquisition by an entity 50% or more of the total value or voting power of
which is owned directly or indirectly by the Company;

 
 
(iii)
an acquisition by a Person that owns directly or indirectly 50% or more of the
total value or voting power of the outstanding stock of the Company; or

 
 
(iv)
an acquisition by an entity 50% or more of the total value or voting power of
which is owned directly or indirectly by a Person described in paragraph (iii)
above.

 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.


“Code” means the Internal Revenue Code of 1986, as amended.


“Compensation Committee.” The Executive Compensation and Stock Incentive
Committee of the Company’s Board of Directors or any successor committee duly
appointed thereby.
 
 
 
2

--------------------------------------------------------------------------------

 


“Good Reason.” A termination of employment for Good Reason means a resignation
or other termination of employment by Executive for any of the reasons described
below, provided that such condition is not initiated by Executive or with
Executive’s consent. Good Reason is further conditioned on the Executive
providing written notice to BancorpSouth of his intent to terminate within 90
days of the date that the Good Reason condition is initiated and the Company,
the Bank or an Affiliate, as appropriate, does not materially cure such
condition within thirty (30) days after receiving such notice.


 
(1)
A material diminution in Executive’s Base Salary or target Bonus or incentive
compensation opportunity.

 
 
(2)
A material diminution in Executive's authority, duties, or responsibilities.



 
(3)
A requirement that Executive report and be subject to the authority of an
officer or employee of the Company or an Affiliate rather than to the Board of
Directors of the Company.



 
(4)
A relocation of Executive's principal place of employment by fifty (50) miles or
more.



 
(5)
Any material breach of this Agreement by the Company or the Bank or the failure
of any successor to assume this Agreement on and after a Change of Control.



ARTICLE II. CHANGE IN CONTROL TERMINATION PAYMENT


Section 2.1                      Benefits.


(a)           Amount. If there is a Change in Control after expiration of the
Employment Agreement, then subject to the conditions, limitations and
adjustments that are provided for herein, the Company will provide to Executive
the sum of the amounts described below if, within the twelve (12) month period
following such Change in Control, Executive's employment with the Company and
its Affiliates is terminated for reasons other than Cause or is terminated for
Good Reason:


 
(1)
An amount equal to 300% of the Executive's annual base compensation determined
by reference to his base salary in effect at the time of Change in Control.



 
(2)
An amount equal to 300% of the highest annual bonus that Executive would be
eligible to receive during the fiscal year ending during which the Change in
Control occurs.



 
(3)
For a period of thirty-six (36) months, Executive shall continue to participate
in the Company’s health and welfare benefit plans, to the extent post-employment
participation is permitted thereunder. Continued participation in BancorpSouth’s
group health benefit plans by Executive shall be subject to the restrictions of
COBRA, provided that Executive shall be permitted to continue coverage under
COBRA at the same rate that applies to similarly situated executive officers of
the Company. To the extent that Executive cannot participate in such benefit
plans, he shall receive a lump sum cash payment equal to the value of such
participation during the 36-month period.



 
(4)
For a period of thirty-six (36) months, participation in general and executive
fringe benefits offered to similarly situated executive employees immediately
prior to the applicable Change in Control, to the extent that post-employment
participation is permitted thereunder. To the extent that Executive cannot
participate in such benefit plans, he shall receive a lump sum cash payment
equal to the value of such participation during the 36-month period.

 
 
(5)
Immediate vesting of all equity incentive awards.



(b)           Adjustments. Notwithstanding anything herein to the contrary, the
amounts and the timing of payments due to Executive under Section 2.1(a) shall
be adjusted in accordance with Section 2.2.
 
 
 
3

--------------------------------------------------------------------------------

 


(c)           Time for Payment; Interest. The cash amounts payable under this
Section 2.1 shall be paid to Executive in a single lump sum within ten days
following the date of termination of employment. The Company's obligation to pay
to Executive any amounts under this Section 2.1 will bear interest at the lesser
of (i) 10% or (ii) the maximum rate allowed by law until paid by the Company,
and all accrued and unpaid interest will bear interest at the same rate, all of
which interest will be compounded annually.


(d)           Troubled Institution Limitation. All payments and benefits
hereunder are subject to the limitations on golden parachute and indemnification
payments set forth in 12 USC §1823(k), the regulations promulgated thereunder,
and other law that prohibits payments under this Agreement to Executive by the
Company. To the extent possible, this limitation shall be applied by reducing
only the portion of payments and benefits that exceed such legal limitation.


2.2           Limitation of Payments.
 
(a)           Golden Parachute. Notwithstanding anything in this Agreement to
the contrary, if Executive is a “disqualified individual” (as defined in section
280G(c) of the Code) and the benefits and payments provided for in this
Agreement, together with any other payments or vesting of equity awards which
Executive has the right to receive on account of a “change in control” (defined
for this purpose in section 280G of the Code) would in the aggregate result in a
“parachute payment” (as defined in section 280G(b)(2) of the Code) to Executive,
the total amount of all such change in control payments shall be reduced by
BancorpSouth so that the aggregate payments to Executive do not constitute such
a parachute payment; provided, however, that such reduction shall not occur if
such the net payment to Employee after considering the effect of any applicable
excise tax under section 4999 of the Code is greater than the amount that
Executive would receive after application of the reduction described in this
Section. If Executive’s payments or benefits are delivered to a lesser extent in
accordance with this Section, then Executive’s aggregate benefits shall be
reduced in the following order (i) cash severance pay that is exempt from
section 409A, (ii) any other cash severance pay, (iv) continued health care
benefits, (iii) any restricted stock, (iv) any equity awards other than
restricted stock and stock options, and (v) stock options. Unless BancorpSouth
and Executive otherwise agree in writing, any determination required under this
Section shall be made by an independent advisor designated by the Company and
reasonably acceptable to Executive (“Independent Advisor”), whose determination
shall be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required under this Section, the
Independent Advisor may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of sections 280G and 4999 of the
Code; provided that Independent Advisor shall assume that Executive pays all
taxes at the highest marginal rate. The Company and Executive shall furnish to
Independent Advisor such information and documents as Independent Advisor may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs that the Independent Advisor may incur in
connection with any calculations contemplated by this Section.
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(b)           Section 409A.
 
 
(1)
A payment of any amount or benefit hereunder that is (i) subject to section 409A
of the Code, and (ii) to be made because of a termination of employment shall
not be made unless such termination is also a “separation from service” within
the meaning of section 409A of the Code and the regulations promulgated
thereunder and, for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment,” “resignation” or like terms
shall mean “separation from service” within the meaning of section 409A of the
Code. Notwithstanding any provision of this Agreement to the contrary, if at the
time of Executive’s “separation from service” Executive is a “specified
employee” (as defined under section 409A of the Code), then to the extent that
any amount to which Executive is entitled in connection with his separation from
service is subject to section 409A of the Code, payments of such amounts to
which Executive would otherwise be entitled during the six (6) month period
following the separation from service will be accumulated and paid in a lump sum
on the earlier of (i) the first day of the seventh month after the date of the
separation from service, or (ii) the date of Executive’s death. This paragraph
shall apply only to the extent required to avoid Executive’s incurrence of any
additional tax or interest under section 409A or any regulations or Treasury
guidance promulgated thereunder.

 
 
(2)
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration or deferral of payments under section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder, or under
the terms of any applicable plan, program, arrangement or policy of the
employer, such payments shall be made no earlier or later than at such times
allowed under section 409A of the Code or the terms of such plan, program,
arrangement or policy.

 
ARTICLE III. RESTRICTIVE COVENANTS


The covenants contained in this Article III are provided by Executive as partial
consideration for the obligations of BancorpSouth described in this Agreement.


 
5

--------------------------------------------------------------------------------

 
 
    Section 3.1                      Non-solicitation.
 
(a)           Beginning on the Effective Date and for a period of two (2) years
after the date of termination of Executive’s employment with BancorpSouth or any
of its Affiliates for any reason other than termination or resignation elected
by Executive for Good Reason (the “Termination Date”), Executive will not,
directly or indirectly, for himself or for another, in any manner whatsoever,
procure, solicit, accept or aid another in the procurement, solicitation or
acceptance of financial services business (including without limitation,
solicitation of banking, insurance or securities products and services), and
other related products marketed by the Company or its Affiliates, or make
inquiries about any of those products from or to any person, firm, corporation
or association which was at the Termination Date, either doing business with the
Company or any of its Affiliates, in the Territory (as hereinafter defined), or
being actively solicited by the Company or any of its Affiliates during the
twelve (12) months prior to the Termination Date and Executive directly or
indirectly serviced or solicited such account or customer.
 
(b)           Beginning on the Effective Date and for a period of two (2) years
after the Termination Date, unless termination or resignation is elected by
Executive for Good Reason, Executive will not induce, attempt to induce,
solicit, encourage, contact or discuss employment with any other employee of
BancorpSouth or any of its Affiliates to terminate his or her employment with
BancorpSouth. Executive also agrees not to disclose the identity of any other
employee of the BancorpSouth to any other Competing Business (as hereinafter
defined) for purposes of recruiting or hiring away such employee. Executive
agrees not to hire any prospective employee for a Competing Business if
Executive knows or should have known that such prospect currently works for the
Company or its Affiliates.
 
(c)           Executive shall not, during the non-solicitation periods described
in Sections 3.1(a) and 3.1(b) above, use or disclose to any other person the
names of the Company’s or any of its Affiliate’s customers, clients and the
nature of their business with the Company or its Affiliates.
 
           Section 3.2                      Noncompetition; Confidential
Information.
 
(a)           Executive hereby covenants and agrees with BancorpSouth that
beginning with the Effective Date and for a period of two (2) years after the
Termination Date, unless termination or resignation elected by Executive for
Good Reason, (the “Noncompetition Period”) Executive will not directly or
indirectly, in any capacity whatsoever, for himself or for any other person,
firm, corporation, association or other entity, as a partner, stockholder or
otherwise, (i) operate, develop or own any interest (other than the ownership of
less than five percent (5%) of the equity securities of a publicly-traded
company) in, or be employed by or consult with, any business which has or
engages in activities in any county in any state in which the Company or any
Affiliate has an office or in any county in any state where Executive, at the
Termination Date or for twelve (12) months prior to the Termination Date,
performed services for the Company or drew customers (hereinafter, the
“Territory”) constituting or relating to the establishment, ownership,
management or operation of a bank or financial services company or other related
business (a “Competing Business”); (ii) compete with the Company or its
Affiliates in the operation or development of any Competing Business; (iii)
engage in any business as or act as a financial services professional (including
without limitation the profession of commercial banker), or provide consultation
or other such services concerning financial services, either on his own behalf
or on behalf of any other person, firm or corporation in the Territory; (iv)
call upon, communicate with an attempt to procure or otherwise attempt to
procure, service or maintain, any financial services account with any known
customer of the Company or its Affiliates; or (v) disclose at any time whether
during either the Noncompetition Period or during the period Executive is
employed by BancorpSouth or an Affiliate any confidential or secret information
concerning (A) the business, affairs or operations of the Company or its
Affiliates, or (B) any marketing, sales, advertising or other concepts or plans
of the Company or its Affiliates.
 
(b)           As used herein, “Confidential Information” means all technical and
business information (including financial statements and related books and
records, personnel records, customer lists, arrangements with customers and
suppliers, manuals and reports) of BancorpSouth and its Affiliates which is of a
confidential and/or proprietary character and which is either developed by
Executive (alone or with others) or to which Executive has had access during his
employment. Executive shall, both during and after his employment with
BancorpSouth,
 
 
6

--------------------------------------------------------------------------------

 
 protect and maintain the confidential and/or propriety character of all
Confidential Information. Executive shall not, during or after termination of
his employment, directly or indirectly, use (for himself or another) or disclose
any Confidential Information, for so long as it shall remain proprietary or
protectable as confidential, except as may be necessary for the performance of
his duties under this Agreement.
 
(c)           Executive specifically acknowledges that the restrictions of
Sections 3.1 and 3.2 as to time and manner of non-solicitation, non-competition
and non-disclosure or use of Confidential Information are reasonable and
necessary to protect the legitimate business interests of the Company.
 
Section 3.3                      Remedies, Modification and Separability.
Executive and BancorpSouth agree that Executive’s breach of Sections 3.1 and 3.2
of this Agreement will result in irreparable harm to BancorpSouth, that no
adequate remedy at law is available, and that BancorpSouth shall be entitled to
injunctive relief; provided, however, nothing herein shall prevent BancorpSouth
from pursuing any other remedies at law or at equity available to it. Should a
court of competent jurisdiction declare any of the covenants set forth in
Sections 3.1 or 3.2 unenforceable, the court shall be empowered to modify or
reform such covenants so as to provide relief reasonably necessary to protect
the interests of BancorpSouth and Executive and to award injunctive relief, or
damages, or both, to which BancorpSouth may be entitled. If any provision of
this Agreement is declared by a court of last resort to be invalid, BancorpSouth
and Executive agree that such declaration shall not affect the validity of the
other provisions of this Agreement. If any provision of this Agreement is
capable to two constructions, one of which would render the provision void and
the other of which would render the provision valid, then the provision shall
have the construction which renders it valid.
 
           Section 3.4                      Mutual Non-Disparagement. Executive
agrees that he will not intentionally make any disparaging or detrimental public
comments about BancorpSouth, any of its officers, directors, employees,
Affiliates or agents nor will Executive authorize, encourage or participate with
anyone on Executive’s behalf to make such statements. In consideration of the
foregoing, BancorpSouth, any of its Affiliates and any of their directors and
senior officers will not intentionally make any disparaging or detrimental
public comments about Executive. Nothing in this Section shall preclude either
party from fulfilling any duty or obligation that he or it may have at law, from
responding to any subpoena or official inquiry from any court or government
agency, including providing truthful testimony, documents subpoenaed or
requested or otherwise cooperating in good faith with any proceeding or
investigation, or, in the case of Executive, from taking any reasonable actions
to enforce his rights under this Agreement.


ARTICLE IV. GENERAL TERMS


Section 4.1                      Notices. Any notice under this Agreement must
be in writing and may be given by certified or registered mail, postage prepaid,
addressed to the party or parties to be notified with return receipt requested,
or by delivering the notice in person, to the relevant address set forth below,
or to such other address as the recipient of such notice or communication will
have specified to the other party hereto in accordance with this Section:


If to BancorpSouth to:


BancorpSouth, Inc.
Senior Vice President, Human Resources
One Mississippi Plaza
Tupelo, MS 38801


With a copy to:


Waller Lansden Dortch & Davis llp
Attn: James B. Bristol
511 Union Street, Suite 2700
Nashville, TN 37219
 
 
7

--------------------------------------------------------------------------------

 
 


If to Executive, to:


James D. Rollins III
________________________
________________________


With a copy to:


Skadden Arps Slate Meagher & Flom llp
Attn: Joseph M. Yaffe
525 University Avenue Suite 1100
Palo Alto, California 94301
 
Notice to Executive may be to the then-current address of Executive on the
records of BancorpSouth.
 
Section 4.2                      Withholding; No Offset. All payments required
to be made by the Company under this Agreement to Executive will be subject to
the withholding of such amounts, if any, relating to federal, state and local
taxes as may be required by law. No payment under this Agreement will be subject
to offset or reduction attributable to any amount Executive may owe to the
Company or any other person, except as required by law.


Section 4.3                      Entire Agreement; Modification. This Agreement
and its Attachments constitute the complete and entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties. The parties have executed this Agreement based
upon the express terms and provisions set forth herein and have not relied on
any communications or representations, oral or written, which are not set forth
in this Agreement.


Section 4.4                      Amendment. This Agreement may not be modified
by an subsequent agreement unless the modifying agreement: (i) is in writing;
(ii) contains an express provision referencing this Agreement; (iii) is signed
and executed on behalf of the Company by an officer of the Company other than
Executive; and (v) is signed by Executive.


Section 4.5                      Choice of Law. This Agreement and the
performance hereof will be construed and governed in accordance with the
internal laws of the State of Mississippi, without regard to its choice of law
principles, except to the extent that federal law controls or preempts state
law.


Section 4.6                      Successors and Assigns. The obligations, duties
and responsibilities of Executive under this Agreement are personal and shall
not be assignable. In the event of Executive's death or disability, this
Agreement shall be enforceable by Executive's estate, executors or legal
representatives. BancorpSouth shall require any corporation, entity, individual
or other person who is the successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization, or otherwise) to all or substantially all
of the business or assets of the Company or the Bank to expressly assume and
agree to perform, by a written agreement in form and substance satisfactory to
Executive, all of the obligations of BancorpSouth under this Agreement. As used
in this Agreement, the terms “Company,” “Bank” and “BancorpSouth” shall mean the
Company, the Bank and BancorpSouth as defined herein and any successor to their
respective business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, written agreement, or otherwise.


Section 4.7                      Waiver of Provisions. Any waiver of any terms
and conditions hereof must be in writing and signed by the parties hereto. The
waiver of any of the terms and conditions of this Agreement shall not be
construed as a waiver of any subsequent breach of the same or any other terms
and conditions hereof.
 
    Section 4.8                      Severability. The provisions of this
Agreement and the benefits and amounts payable hereunder shall be deemed
severable, and if any portion shall be held invalid, illegal or enforceable for
any reason, the remainder of this Agreement and/or benefit or payment shall be
effective and binding upon the parties.
   
   

 
8

--------------------------------------------------------------------------------

 
 
   
    Section 4.9                     Attorneys’ Fees. In the event BancorpSouth
or Executive breaches any term or provision of this Agreement and the other
party employs an attorney or attorneys to enforce the terms of this Agreement,
then the breaching or defaulting party agrees to pay the other party the
reasonable attorneys’ fees and costs incurred to enforce this Agreement.
   
    Section 4.10                      Counterparts. This Agreement may be
executed in multiple counterparts, each of which will be deemed an original, and
all of which together will constitute one and the same instrument.


[signature page follows]

 
9

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


IN WITNESS WHEREOF, Company, Bank and Executive have caused this Agreement to be
executed on the day and year indicated below to be effective as described above.


Executive






 /s/ James D. Rollins
III                                                                                    11-20-12                                              
                                           
James D. Rollins
III                                                                                          Date


BancorpSouth, Inc.








By:            /s/ Aubrey B.
Patterson                                                      Nov. 19,
2012                                      
                                                      
           Date
Its:           Chairman & CEO


BancorpSouth Bank








By:            /s/ Aubrey B. Patterson    
                                                 Nov. 19,
2012                                
                                                            
           Date
Its:           Chairman & CEO





 
10

--------------------------------------------------------------------------------

 
